Filed 8/20/15 P. v. Anderson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E063151

v.                                                                       (Super.Ct.No. FVI1301441)

STEPHANIE JEAN ANDERSON,                                                 OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Michael A. Smith,

Judge. (Retired Judge of the San Bernardino Super. Ct. assigned by the Chief Justice

pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         William D. Farber, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Stephanie Jean Anderson appeals from an order denying

her petition to reduce her receiving a stolen vehicle (Pen. Code, § 496d, subd. (a))1

conviction to a misdemeanor pursuant to section 1170.18. We find no error and will

affirm the order.

                                               I

                    FACTUAL AND PROCEDURAL BACKGROUND2

       On March 5, 2013, the victim was at a gas station when he observed a white male

steal his red 1991 Mazda truck. The truck, which was found in the possession of an auto

mechanic, was recovered on May 20, 2013. The mechanic said defendant had sold the

truck to him. The victim did not know the white male who took his truck or defendant

and had never given defendant permission to drive or sell his truck. According to a

California Department of Motor Vehicle (DMV) vehicle report dated March 5, 2013, the

victim last saw his truck on March 5, 2013, and estimated the value of his truck by

marking a preprinted box that listed a range of $301-$4,000.

       In approximately March 2013, defendant sold the 1991 Mazda truck to Enrique

Chavez for $500. Defendant told Chavez that she did not have title to the truck but filled

out a bill of sale and forged the victim’s name to permit Chavez to obtain title for the

vehicle. Defendant claimed that she had obtained the truck from a friend and did not

know it had been stolen.

       1   All future statutory references are to the Penal Code unless otherwise stated.

       2   The factual background is taken from the police reports.


                                               2
       In a DMV vehicle report dated May 20, 2013, an investigating officer estimated

the value of the truck to be $1,000, and described the truck as in “poor” condition.

       On May 22, 2013, a felony complaint was filed charging defendant with forgery

(§ 470, subd. (d); count 1); unlawfully driving or taking a vehicle (Veh. Code, § 10851,

subd. (a); count 2); and receiving a stolen motor vehicle (§ 496d, subd. (a); count 3). The

complaint further alleged that defendant had suffered three prior prison terms within the

meaning of section 667.5, subdivision (b).

       On May 30, 2013, pursuant to a negotiated plea agreement, defendant pled guilty

to count 3 and admitted that she had suffered two prior prison terms. In return, the

remaining allegations were dismissed, and defendant was sentenced to a five-year split

sentence (the upper term of three years on the substantive offense, plus two consecutive

one-year terms for the prior prison term allegations), with 16 months to be served in

county jail and 44 months under mandatory supervision on various terms and conditions.

       Defendant subsequently violated the terms and conditions of her mandatory

supervision. On June 24, 2014, defendant’s mandatory supervision was revoked and

terminated.

       On September 16, 2014, defendant admitted to violating the terms and conditions

of her mandatory supervision. Defendant was thereafter sentenced to five years in county

jail, with 36 months to be served in local custody and 24 months under mandatory

supervision on various terms and conditions.




                                             3
       On November 4, 2014, voters enacted Proposition 47, entitled “the Safe

Neighborhoods and Schools Act” (hereafter Proposition 47). It went into effect the next

day. (Cal. Const., art. II, § 10, subd. (a).) As of its effective date, Proposition 47

classifies as misdemeanors certain drug- and theft-related offenses that previously were

felonies or “wobblers,” unless they were committed by certain ineligible defendants.

(§ 1170.18, subd. (a).)

       On December 22, 2014, defendant filed a petition to reduce her felony

receiving a stolen vehicle conviction to a misdemeanor and for resentencing pursuant

to section 1170.18.

       On January 23, 2015, the trial court considered and denied defendant’s petition,

finding defendant did not satisfy the criteria under section 1170.18. Defendant filed a

timely notice of appeal from that order on March 17, 2015.

                                              II

                                       DISCUSSION

       After defendant appealed, upon her request, this court appointed counsel to

represent her on appeal. Counsel has filed a brief under the authority of People v. Wende

(1979) 25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a

statement of the case, a summary of the facts and potential arguable issues, and

requesting this court to conduct an independent review of the record.

       We offered defendant an opportunity to file a personal supplemental brief, and she

has not done so.



                                               4
       The passage of Proposition 47 created section 1170.18, which provides for any

defendant “currently serving a sentence for a conviction . . . of a felony or felonies who

would have been guilty of a misdemeanor under [Proposition 47] had [it] been in effect at

the time of the offense [to] petition for a recall of sentence before the trial court that

entered the judgment of conviction in his or her case to request resentencing . . .”

under the statutory framework as amended by the passage of Proposition 47. (§ 1170.18,

subd. (a).) If a defendant properly seeks recall and resentencing pursuant to

section 1170.18, subdivision (a), the trial court must grant resentencing unless, in its

discretion, it determines resentencing “would pose an unreasonable risk of danger to

public safety.” (§ 1170.18, subd. (b).) Among the crimes reduced to misdemeanors by

Proposition 47, rendering the person convicted of the crime eligible for resentencing, is

receiving stolen property where the property value does not exceed $950. (§ 496,

subd. (a).)

       Here, defendant did not plead guilty to receiving stolen property in violation of

section 496, but receiving a stolen motor vehicle in violation of section 496d. As

such, defendant was ineligible. Even if we assume the Legislature contemplated that

section 496d apply as among one of the crimes under Proposition 47, the record

shows the value of the vehicle received exceeded $950.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

independently reviewed the entire record for potential error and find no arguable error

that would result in a disposition more favorable to defendant.



                                               5
                                     III

                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               RAMIREZ
                                                         P. J.
We concur:



HOLLENHORST
                       J.



CODRINGTON
                       J.




                                      6